Wilensky v Hon (2016 NY Slip Op 02589)





Wilensky v Hon


2016 NY Slip Op 02589


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Tom, J.P., Friedman, Richter, Gische, Gesmer, JJ.


309228/10 740 739

[*1]Amy Wilensky, Plaintiff-Appellant/Respondent,
vBen Hon, Defendant-Respondent/Appellant.


Schlam Stone & Dolan LLP, New York (Elizabeth Wolstein of counsel), for appellant/respondent.
Lawrence B. Goodman, New York, for respondent/appellant.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered November 28, 2012, which, inter alia, awarded plaintiff mother primary physical and legal custody of the parties' children, and order, same court (Matthew Cooper, J.), entered April 4, 2014, which scheduled a hearing on defendant father's motion to modify custody, adhered to the schedule increasing defendant's parenting time in an order entered on or about March 19, 2014, and denied plaintiff's cross motion to vacate the March 19, 2014 order and to strike an expert report, unanimously affirmed to the extent a hearing was scheduled and the appeal otherwise dismissed, without costs, as academic.
The motion court correctly scheduled a hearing on the father's motion to modify custody based upon an initial showing of a change in circumstances (Matter of Patricia C. v Bruce L., 46 AD3d 399 [1st Dept 2007]. The remainder of these appeals have otherwise been rendered academic by an order of the same court (Matthew F. Cooper, J.), entered on or about December 22, 2014, which, after a hearing, awarded defendant permanent legal and physical custody of the children (see e.g. Matter of Brenda J. v Nicole M., 59 AD3d 299, 300 [1st Dept 2009]; Haggerty v Haggerty, 78 AD3d 998 [2d Dept 2010]; see also Matter of Victoria W., 305 AD2d 126 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK